Hamilton App. No. C-960368. This cause is pending as a discretionary appeal and a claimed appeal of right from the Court of Appeals for Hamilton County. On March 7, 1997, appellee city of Cincinnati filed a document titled “Motion to Determine Deadline.” The court finds that appellee’s motion is, in substance, a request to file an untimely memorandum in response and, as such, is prohibited by S.CtPrac.R. XIV(IXC). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellee’s motion to determine deadline be, and hereby is, stricken.